Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 1-7 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (US 2016/0309398 A1) in view of Pedersen et al (US 8,913,575 B2).
	Regarding claims 1 and 18, Xue teaches a method of wireless communication (see [0007] and [0248], “network”), comprising: 
 	determining, by a base station (BS) of a wireless communication network, to enter a sleep mode (see Abstract, [0006], [0011], [0017], [0020], [0101], [0104], [0105], [0110], [0129], [0149] and [0168], “when the first cell determines to enter or prepare to enter the dormant state”.  Note that “a cell” is created by the “a base station”), 
 	transmitting, by the BS to one or more user equipment (UEs) of the wireless communication network (also see Abstract, [0006], [0011], [0017], [0020], [0101], [0104], [0105], [0110], [0129], [0149] and [0168],, “the base station sends the first signal to the UE…”), 
Abstract, [0006], [0011], [0017], [0020], [0101], [0104], [0105], [0110], [0129], [0149] and [0168], “the base station sends the first signal to the UE, where the first signal carries a start time point at which the first cell enters the dormant state… the UE considers that the first cell starts to enter the dormant state when the UE detects the first signal, thereby notifying the UE that the first cell starts to enter the dormant state at specific time”), and
 	operating, by the BS, in the sleep mode for a sleep mode period (see [0148], “If the first cell is in the dormant state, a base station to which the first cell belongs sends no signal or for some signals (for example, a DRS), sends as few signals as possible in the first cell”.  In this case, Xue’s “sends no signal or for some signals (for example, a DRS), sends as few signals as possible in the first cell” reads on Applicant’s “operating”, or see [0160], [0183], [0199], [0226] and [0241], “when the first cell determines to enter the active state from the dormant state, the base station sends the second signal to the UE”.  In this case, Xue’s “from the dormant state” reads on Applicant’s “in the sleep mode” and Xue’s “the base station sends the second signal to the UE” reads on Applicant’s “operating”).
 	Xue does not specifically disclose maintaining, by the BS, a connection between the BS and the one or more UEs during the sleep mode period.
 	Pedersen teaches maintaining, by the BS, a connection between the BS and the one or more UEs during the sleep mode period (see column 5, lines 1-12, “after the eNB has entered the stand-by mode. The eNB may still maintain its communication channels towards neighboring eNBs (the X2 interface) and/or its radio interface (at least uplink, optionally also downlink) active to enable reception of a signal triggering the wake-up of the eNB from the stand-by mode. The signals triggering the wake-up may include a handover request received from a neighboring eNB, an association request received from UE close to the eNB requesting to be served by the eNB”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Pedersen into the system of Xue in order to optimized radio resource utilization in a cellular telecommunication system (see Pedersen, Abstract).
 	Regarding claims 2 and 19, Xue teaches the operating in the sleep mode includes turning off power to one or more components of the BS, the one or more components including at least one of a radio frequency (RF) processing component, a baseband processing component, or an upper layer processing component of the BS (see [0141], “The first manner is a dynamic discontinuous transmission method for a cell, which may also be referred to as dynamic cell dormancy. That is, as long as no signal needs to be regularly sent in a current subframe, it may be dynamically implemented in the cell that data and relevant control information of any UE are not scheduled, and therefore, no signal is transmitted in the current subframe in the cell”), and performing, by the BS during the active window of the sleep mode period, at least one of an uplink communication or a downlink communication (see [0182], “the UE considers that the dormant state of the first cell is terminated and the first cell enters the active state of normal communication”.  In this case, in order to “discontinuous transmission” or “no signal is transmitted”, the BS must turn off the one or more at least one of a radio frequency (RF) processing component.  In addition, see [0143], [0179], [0189] and [0191], “for the foregoing two mechanisms of the dynamic discontinuous transmission mechanism and the semi-static cell dormancy mechanism, in one manner, the dynamic discontinuous transmission mechanism or the semi-static cell dormancy mechanism is separately enabled and specifically used according to time-division configurations of the cell”).  
	Regarding claims 3 and 20, Xue teaches the operating in the sleep mode further includes: transmitting, by the BS, a downlink system information signal indicating a random access channel (RACH) resource, and receiving, by the BS from a second UE different from the one or more UEs, a RACH preamble signal based on the RACH resource (see [0003], “initiates random access to the base station, and may finally establish a radio resource control (RRC) connection with the base station, and perform data communication with the base station”).  
 	Regarding claims 4 and 21, Xue teaches the operating in the sleep mode includes: periodically switching, by the BS, between a sleep window of the sleep mode period and an active window of the sleep mode period (see Abstract, [0007], [0012], [0048], [0064], [0065], [0080], [0096], [0101], [0110] and [0129], “when determining that the first cell enters an active state from the dormant state”), refraining, by the BS during the sleep window of the sleep mode period, from performing uplink and downlink communications (see [0140], “When a cell is in the dormant state, no signal transmission is performed”, see [0141], “The first manner is a dynamic discontinuous transmission method for a cell, which may also be referred to as dynamic cell dormancy. That is, as long as no signal needs to be regularly sent in a current subframe, it may be dynamically implemented in the cell that data and relevant control information of any UE are not scheduled, and therefore, no signal is transmitted in the current subframe in the cell”.  In addition, see [0143], [0179], [0189] and [0191], “for the foregoing two mechanisms of the dynamic discontinuous transmission mechanism and the semi-static cell dormancy mechanism, in one manner, the dynamic discontinuous transmission mechanism or the semi-static cell dormancy mechanism is separately enabled and specifically used according to time-division configurations of the cell”), and performing, by the BS during the active window of the sleep mode period, at least one of an uplink communication or a downlink communication (see [0141], “The first manner is a dynamic discontinuous transmission method for a cell, which may also be referred to as dynamic cell dormancy. That is, as long as no signal needs to be regularly sent in a current subframe, it may be dynamically implemented in the cell that data and relevant control information of any UE are not scheduled, and therefore, no signal is transmitted in the current subframe in the cell”.  In addition, see [0143], [0179], [0189] and [0191], “for the foregoing two mechanisms of the dynamic discontinuous transmission mechanism and the semi-static cell dormancy mechanism, in one manner, the dynamic discontinuous transmission mechanism or the semi-static cell dormancy mechanism is separately enabled and specifically used according to time-division configurations of the cell”).  
 	Regarding claim 5, Xue teaches the transmitting the communication signal includes: transmitting the communication signal to the one or more UEs using at least one of a layer one (L1) signaling, a media access control element (MAC CE) signaling, RRC”, and see [0155], [0173], [0183], [0226] and [0241], “MAC”, “MAC layer”).  
 	Regarding claims 6 and 22, Xue teaches transmitting, by the BS to the one or more UEs, sleep mode configuration information via a radio resource control (RRC) message (see [0003], [0004], [0155], [0159], [0173], [0177], [0183], [0194], [0206], [0226] and [0241], “RRC”).  
	Regarding claim 7, Xue teaches the transmitting the communication signal includes: transmitting, by the BS to the one or more UEs, an indication of at least one of a start of the sleep mode period, or a length of the sleep mode period, or an end of the sleep mode period (see Abstract, [0149] and [0168], “when the first cell determines to enter or prepare to enter the dormant state, the base station sends the first signal to the UE, where the first signal carries a start time point at which the first cell enters the dormant state, … thereby notifying the UE that the first cell starts to enter the dormant state at specific time. Then, the UE stops, within this period of time”, see [0150], “In another implementation manner, at least one parameter of a time period of the dormant state is defined. The base station sends the first signal to the UE when the first cell determines to enter or prepare to enter the dormant state, where the first signal carries at least one time period in which the first cell enters the dormant state, thereby notifying the UE that the dormant state of the first cell specifically starts from specific time and ends at specific time. The parameter of the time period may specifically indicate a situation of one period of the dormant state, a situation in which the dormant state occurs periodically for multiple times, or the like, which is not limited herein”, and see [0182], “the UE considers that the dormant state of the first cell is terminated and the first cell enters the active state of normal communication” reads on Applicant’s “an end of the sleep mode period”).  

3. 	Claims 10-17 and 25-36 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (US 2016/0309398 A1) in view of Amerga et al (US 7,110,765 B2).
 	Regarding claims 10, 25 and 31, Xue teaches a method of wireless communication (see Abstract, “a method”), comprising: 
 	receiving, by a user equipment (UE) from a base station (BS), a communication signal indicating that the BS will enter a sleep mode for a sleep mode period (see Abstract, [0006], [0011], [0017], [0020], [0101], [0104], [0105], [0110], [0129], [0149] and [0168], “when the first cell determines to enter or prepare to enter the dormant state” and “the base station sends the first signal to the UE, where the first signal carries a start time point at which the first cell enters the dormant state… the UE considers that the first cell starts to enter the dormant state when the UE detects the first signal, thereby notifying the UE that the first cell starts to enter the dormant state at specific time”.  Note that “a cell” is created by the “a base station”),
 	refraining, by the UE during one or more sleep windows of the sleep mode period, from performing uplink communications (see [0054], “if determining that the first cell enters the dormant state, stopping, by the user equipment, receiving or sending service data in the first cell”.  In this case, Xue’s “enters the dormant state” reads on Applicant’s “one or more sleep windows of the sleep mode period” because in Abstract, Xue further discloses that “when determining that a first cell enters or prepares to enter a dormant state” are two different states, and Xue’s “sending service data in the first cell” reads on Applicant’s “uplink communications”.  Note that “a cell” is created by the “a base station”.  In addition, see the teachings of Zhang (US 2010/0284321 A1) under the Conclusion below).
 	Xue does not specifically disclose maintain a connection between the UE and the BS during the sleep mode period.
 	Amerga teaches maintain a connection between the UE and the BS during the sleep mode period (see column 8, lines 26-27, “the mobile station maintains communication with a suitable base station during idle mode”.  In addition, see column 1, lines 61-62, “During idle mode, a mobile station may enter a low-power state, or "sleep" state, to reduce power consumption”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Amerga into the system of Xue in order for reducing cell reselection, thus increasing time spent in low-power mode, thereby reducing power consumption and increasing standby time (see Amerga, Abstract).
 	Regarding claims 11, 26 and 32, Xue teaches communicating, by the UE with the BS, at least one of an uplink communication signal or a downlink communication signal during one or more active windows of the sleep mode period (see Abstract, [0149] and [0168], “when the first cell determines to enter or prepare to enter the dormant state, the base station sends the first signal to the UE, where the first signal carries a start time point at which the first cell enters the dormant state, … thereby notifying the UE that the first cell starts to enter the dormant state at specific time. Then, the UE stops, within this period of time”, and see [0182], “the UE considers that the dormant state of the first cell is terminated and the first cell enters the active state of normal communication”).  
 	Regarding claim 12, Xue teaches the receiving the communication signal includes: receiving the communication signal via at least one of a layer one (L1) signaling, a media access control element (MAC CE) signaling, a radio resource control (RRC) signaling, or a broadcast signaling (see [0003], [0004], [0155], [0159], [0173], [0177], [0183], [0194], [0206], [0226] and [0241], “RRC”, see [0155], [0173], [0183], [0226] and [0241], “MAC”, “MAC layer”).  
 	Regarding claims 13, 27 and 33, Xue teaches receiving, by the UE from the BS, sleep mode configuration information via a radio resource control (RRC) message (see [0003], [0004], [0155], [0159], [0173], [0177], [0183], [0194], [0206], [0226] and [0241], “RRC”).  
 	Regarding claim 14, Xue teaches the receiving the communication signal includes: receiving an indication of at least one of a start of the sleep mode period, a length of the sleep mode period, a length of the one or more sleep windows of the sleep mode period, or an end of the sleep mode period (see Abstract, [0149] and [0168], “when the first cell determines to enter or prepare to enter the dormant state, the base station sends the first signal to the UE, where the first signal carries a start time point at which the first cell enters the dormant state, … thereby notifying the UE that the first cell starts to enter the dormant state at specific time. Then, the UE stops, within this period of time”, and see [0182], “the UE considers that the dormant state of the first cell is terminated and the first cell enters the active state of normal communication”).  
 “when the first cell determines to enter or prepare to enter the dormant state, the base station sends the first signal to the UE, where the first signal carries a start time point at which the first cell enters the dormant state, … thereby notifying the UE that the first cell starts to enter the dormant state at specific time. Then, the UE stops, within this period of time”, and see [0182], “the UE considers that the dormant state of the first cell is terminated and the first cell enters the active state of normal communication”).  
 	Regarding claims 16, 29 and 35, Xue teaches synchronizing, by the UE, during at least one of the one or more sleep windows of the sleep mode period, timing with the BS (see Abstract, [0149] and [0168], “when the first cell determines to enter or prepare to enter the dormant state, the base station sends the first signal to the UE, where the first signal carries a start time point at which the first cell enters the dormant state, … thereby notifying the UE that the first cell starts to enter the dormant state at specific time. Then, the UE stops, within this period of time”, and see [0182], “the UE considers that the dormant state of the first cell is terminated and the first cell enters the active state of normal communication”).  
 	Regarding claims 17, 30 and 36, Xue teaches receiving, by the UE from the BS, a system information signal including sleep mode information associated with the BS, and performing, by the UE with the BS, a random access procedure based on the sleep mode information (see [0003], “initiates random access to the base station, and may finally establish a radio resource control (RRC) connection with the base station, and perform data communication with the base station”).  

4. 	Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (US 2016/0309398 A1) in view of Pedersen et al (US 8,913,575 B2) and further in view of Wu (US 2015/0245270 A1).
 	Regarding claims 8 and 23, the combination of Xue and Pedersen teaches claims 1-7 and 18-22.  The combination of Xue and Pedersen does not specifically disclose the determining to enter the sleep mode includes: receiving, by the BS from the one or more UEs, an uplink (UL) data status, and determining, by the BS, a start of the sleep mode period based on the received UL data status.
 	Wu teaches the determining to enter the sleep mode includes: receiving, by the BS from the one or more UEs, an uplink (UL) data status, and determining, by the BS, a start of the sleep mode period based on the received UL data status (see [0039], “The operation model controller 101 makes decisions about when a base station should enter or leave sleep mode based on some information such as the traffic load and user localization. In other words, the information of the positions of UE in a particular macro/small cell is available to the controller if the controller is implemented in the MME server where UE location information is available for mobility management purpose. Alternatively, the UE location information may also be available if UE reports its location information using the GPS equipment in the UE”.  In this case, Wu’s “location information” reads on Applicant’s “data status”).  
.
	
5. 	Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (US 2016/0309398 A1) in view of Pedersen et al (US 8,913,575 B2) and further in view of Wu (US 2015/0245270 A1) and Wu et al (US 2019/0082369 A1 or WO 2016/201638 A1 in English).
 	Regarding claims 9 and 24, the combination of Xue, Pedersen and Wu (-270) teaches claims 8 and 23.  The combination of Xue, Pedersen and Wu (-270) does not specifically disclose transmitting, by the BS to the one or more UEs, a request for the one or more UEs to transmit the UL data status to the BS.  
 	Wu (-369) teaches transmitting, by the BS to the one or more UEs, a request for the one or more UEs to transmit the UL data status to the BS (see Fig.1 and [0015], “serving eNB 111 may request UE 130 to report its location information and speed information to serving eNB 111”.  	Also in this case, Wu (-369)’s “location information” reads on Applicant’s “data status”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Wu (-369) into the system of Xue, Pedersen and Wu (-270) in order to provide a telecommunication .

Response to Arguments
6. 	Applicant’s arguments with respect to claims 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Zhang (US 2010/0284321 A1), where Zhang teaches refraining, by the UE during one or more sleep windows of the sleep mode period, from performing uplink communications (see [0004], “During sleep duration, e.g. a sleep window, agreed in advance by both the mobile terminal and a base station, the mobile terminal stays in a sleep state, the air interface disconnects with the base station temporarily, and the mobile terminal neither sends nor receives any service information”).

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642